Order entered May 16, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00510-CV

                               PAULA PORTER, Appellant

                                             V.

                             BRENDA KAY VRLA, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-16-0113-C

                                         ORDER
       We GRANT appellant’s May 13, 2016 motion for an extension of time to file a

docketing statement and extend the time to JUNE 13, 2016.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE